     Case 1:20-cv-00426-DAD-EPG Document 104 Filed 05/11/20 Page 1 of 7

 1   PERKINS COIE LLP
     Barbara J. Schussman, Bar No. 142352
 2   Marc R. Bruner, Bar No. 212344
     505 Howard Street, Suite 1000
 3   San Francisco, CA 94105
     (415) 344-7000
 4   Email: mbruner@perkinscoie.com

 5   BOLD, POLISNER, MADDOW, NELSON & JUDSON
     Sharon M. Nagle, Bar No. 179124
 6   Douglas E. Coty, Bar No. 227006
     2125 Oak Grove Road, Suite 210
 7   Walnut Creek, CA 94598
     (925) 933-7777
 8   Email: snagle@bpmnj.com

 9   Attorneys for Proposed Defendant-Intervenor
     CONTRA COSTA WATER DISTRICT
10

11                                UNITED STATES DISTRICT COURT

12                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

13

14   THE CALIFORNIA NATURAL                             Case No. 1:20-CV-00426-DAD-EPG
     RESOURCES AGENCY, THE
15   CALIFORNIA ENVIRONMENTAL
16   PROTECTION AGENCY, THE PEOPLE                      Related to Case No. 1:20-CV-00431-DAD-
     OF THE STATE OF CALIFORNIA, BY AND                 EPG
17   THROUGH CALIFORNIA ATTORNEY
     GENERAL XAVIER BECERRA,                            STIPULATION AND ORDER
18                 Plaintiffs,                          REGARDING INTERVENTION OF
                                                        CONTRA COSTA WATER DISTRICT
19   vs.
20   WILBUR ROSS, in his official capacity as
     Secretary of Commerce; CHRIS OLIVER, in
21   his official capacity as Assistant Administrator
     for Fisheries at the National Oceanic and
22   Atmospheric Administration; NATIONAL
     MARINE FISHERIES SERVICE; DAVID
23   BERNHARDT, in his official capacity as
     Secretary of the Interior; AURELIA
24   SKIPWITH, in her official capacity as Director,
     U.S. Fish and Wildlife Service; U.S. FISH
25   AND WILDLIFE SERVICE; BRENDA
     BURMAN, in her official capacity as
26   Commissioner of the Bureau of Reclamation;
     and U.S. BUREAU OF RECLAMATION,
27
                        Defendants.
28
                                                              Case No. 1:20-cv-00426-DAD-EPG
           STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
     Case 1:20-cv-00426-DAD-EPG Document 104 Filed 05/11/20 Page 2 of 7

 1           This stipulation is entered into by Plaintiff California Natural Resources Agency, California

 2   Environmental Protection Agency, and People of the State of California, by and through California

 3   Attorney General Xavier Becerra (“Plaintiffs”); Defendants Wilbur Ross, in his official capacity as

 4   Secretary of Commerce; Chris Oliver, in his official capacity as Assistant Administrator for Fisheries

 5   at the National Oceanic and Atmospheric Administration; National Marine Fisheries Service; David

 6   Bernhardt, in his official capacity as Secretary of Interior; Aurelia Skipwith, in her official capacity as

 7   Director of the U.S. Fish and Wildlife Service; U.S. Fish and Wildlife Service; Brenda Burman, in her

 8   official capacity as Commissioner of the Bureau of Reclamation; and U.S. Bureau of Reclamation

 9   (“Federal Defendants”); the Contra-Costa Water District (“CCWD”); and Defendants-Intervenors

10   Sacramento River Settlement Contractors and Tehama-Colusa Canal Authority (collectively,

11   “Sacramento River Intervenors”); State Water Contractors (“SWC”); San Luis & Delta Mendota

12   Water Authority (“SLDMWA”); Westlands Water District (“Westlands”); Oakdale Irrigation District

13   (“OID”); South San Joaquin Irrigation District (“SSJID”); and Friant Water Authority and Arvin-

14   Edison Water Storage District (collectively, “Friant Intervenors”). Plaintiffs, Federal Defendants,

15   CCWD and Defendants-Intervenors are collectively referred to hereinafter as the “Parties.”

16                                                 RECITALS

17           WHEREAS, Plaintiffs filed the instant action naming only Federal Defendants as

18   defendants. ECF No. 1.

19           WHEREAS, SLDMWA and Westlands moved to intervene, and Plaintiffs filed a notice of

20   non-opposition to the motion on the ground that permissive intervention “is likely appropriate in

21   this case.” ECF No. 13; ECF No. 37, at 1-2.

22           WHEREAS, the SWC moved to intervene, and Plaintiffs filed a notice of non-opposition

23   to the motion on the ground that permissive intervention “is likely appropriate in this case.” ECF

24   No. 24; ECF No. 38, at 1.

25           WHEREAS, the Court on April 17, 2020, issued an order granting permissive intervention

26   to the Sacramento River Intervenors, based on a stipulation executed by Plaintiffs, Federal

27   Defendants and the Sacramento River Intervenors. ECF No. 46.

28           WHEREAS, Plaintiffs filed a First Amended Complaint on April 21, 2020. ECF No. 51.
                                            1              Case No. 1:20-cv-00426-DAD-EPG
        STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
     Case 1:20-cv-00426-DAD-EPG Document 104 Filed 05/11/20 Page 3 of 7

 1          WHEREAS, the Court on April 23, 2020, issued an order granting the motions of

 2   SLDMWA, Westlands and the SWC to intervene permissively in this action. ECF No. 65.

 3          WHEREAS the Court on April 23, 2020, issued an order granting permissive intervention

 4   to OID and SSJID, based on a stipulation executed by Plaintiffs, Federal Defendants, the

 5   Sacramento River Intervenors, OID and SSJID. ECF No. 66.

 6          WHEREAS, the Friant Intervenors on April 27, 2020, filed a stipulation for permissive

 7   intervention executed by the Plaintiffs, Federal Defendants and Defendants-Intervenors. ECF No.

 8   68.

 9          WHEREAS, CCWD has a long-term contract with Defendant United States Bureau of

10   Reclamation (“Reclamation”) for water supply that is stored and conveyed by the Central Valley

11   Project (“CVP”), and contends that this long-term contract is authorized pursuant to the Central

12   Valley Project Improvement Act, Pub. L. No. 102-575, Title XXXIV (106 Stat. 4706, Oct. 30,

13   1992), the same federal law that authorizes the long-term CVP contracts between Reclamation

14   and other water agency intervenors in this case.

15          WHEREAS, CCWD contends that the outcome of this action could negatively impact its

16   water supply operations and its ability to fulfill its mission of providing high-quality, low-salinity

17   water to its 500,000 customers in central and eastern Contra Costa County.

18          WHEREAS, to avoid the necessity of briefing on a motion for CCWD to intervene in this

19   case, where the grounds that support CCWD’s intervention are similar to the grounds that have

20   been raised in prior motions to intervene by other intervenors in this case, and given Plaintiffs’

21   non-opposition to permissive intervention in response to such prior motions, the Parties agree that

22   CCWD should be granted leave to intervene permissively in this case.

23          NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their

24   respective counsel, as follows:

25          1.      CCWD shall be granted permissive intervention in this action.

26          2.      CCWD shall be permitted to promptly file their answer in intervention to

27   Plaintiffs’ First Amended Complaint.

28          3.      CCWD agrees to make a good-faith effort to avoid the duplication of any
                                            2              Case No. 1:20-cv-00426-DAD-EPG
        STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
     Case 1:20-cv-00426-DAD-EPG Document 104 Filed 05/11/20 Page 4 of 7

 1   arguments made by Federal Defendants on substantive issues raised in this matter, to the extent

 2   that Federal Defendants are making the same point in their arguments and are not merely

 3   covering the same subject matter relevant to the issues before the Court.

 4          4.      Plaintiffs and CCWD agree to meet and confer on the need for any proposed page

 5   limitations on briefing by CCWD in this action. Plaintiffs and CCWD reserve the right to seek or

 6   oppose additional limitations on the length of briefs in the event Plaintiffs and CCWD are unable

 7   to reach an agreement on page limits.

 8
     DATED: _Apr. 27_, 2020                   PERKINS COIE LLP
 9

10                                            By: /s/ Marc Bruner
                                                                   MARC BRUNER
11                                                 Attorneys for Proposed Defendant-Intervenor
12                                                 CONTRA COSTA WATER DISTRICT

13
     DATED: Apr. 27, 2020                     XAVIER BECERRA
14                                            Attorney General of California
                                              TRACY L. WINSOR
15                                            Supervising Deputy Attorney General
16
                                              By: /s/ Daniel Fuchs (authorized 4/27/20)
17                                                                  DANIEL FUCHS
18                                                 Attorneys for Plaintiffs CALIFORNIA NATURAL
                                                   RESOURCES AGENCY and PEOPLE OF THE
19                                                 STATE OF CALIFORNIA BY AND THROUGH
                                                   ATTORNEY GENERAL XAVIER BECERRA
20

21   DATED: Apr. 29, 2020                     U.S. DEPARTMENT OF JUSTICE ENVIRONMENT
                                              & NATURAL RESOURCES DIVISION WILDLIFE &
22
                                              MARINE RESOURCES SECTION
23
                                              By: /s/ Lesley Lawrence-Hammer (authorized 4/29/20)
24
                                                           LESLEY LAWRENCE-HAMMER
25                                                 Attorneys for FEDERAL DEFENDANTS

26
27

28
                                           3              Case No. 1:20-cv-00426-DAD-EPG
       STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
     Case 1:20-cv-00426-DAD-EPG Document 104 Filed 05/11/20 Page 5 of 7

 1
 2

 3   DATED: Apr. 29, 2020               DOWNEY BRAND LLP

 4
                                        By: /s/ Meredith Nickel (authorized 4/29/20)
 5                                                         MEREDITH NICKEL
                                             Attorneys for Defendants-Intervenors
 6                                           RECLAMATION DISTRICT NO. 108, SUTTER
                                             MUTUAL WATER COMPANY; NATOMAS
 7                                           CENTRAL MUTUAL WATER COMPANY; RIVER
                                             GARDEN FARMS WATER COMPANY;
 8
                                             PLEASANT GROVE-VERONA MUTUAL WATER
 9                                           COMPANY; PELGER MUTUAL WATER
                                             COMPANY; MERIDIAN FARMS WATER
10                                           COMPANY; HENRY D. RICHTER, et al.;
                                             HOWALD FARMS, INC.; OJI BROTHERS FARM,
11                                           INC.; OJI FAMILY PARTNERSHIP; CARTER
                                             MUTUAL WATER COMPANY; WINDSWEPT
12                                           LAND AND LIVESTOCK COMPANY;
                                             MAXWELL IRRIGATION DISTRICT; BEVERLY
13                                           F. ANDREOTTI, et al.; TISDALE IRRIGATION
14                                           AND DRAINAGE COMPANY; PROVIDENT
                                             IRRIGATION DISTRICT; PRINCETON-CODORA-
15                                           GLENN IRRIGATION DISTRICT and TEHAMA-
                                             COLUSA CANAL AUTHORITY
16

17   DATED: Apr. 29, 2020               SOMACH SIMMONS & DUNN

18
                                        By: /s/ Andrew Hitchings (authorized 4/29/20)
19                                                        ANDREW HITCHINGS
                                             Attorneys for Defendants-Intervenors GLENN
20                                           COLUSA IRRIGATION DISTRICT;
                                             RECLAMATION DISTRICT NO. 104; CONAWAY
21
                                             PRESERVATION GROUP, LLC; DAVID AND
22                                           ALICE te VELDE FAMILY TRUST; PELGER
                                             ROAD 1700, LLC; ANDERSON- COTTONWOOD
23                                           IRRIGATION DISTRICT; CITY OF REDDING; and
                                             KNIGHTS LANDING INVESTORS, LLC
24

25

26
27

28
                                           4              Case No. 1:20-cv-00426-DAD-EPG
       STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
     Case 1:20-cv-00426-DAD-EPG Document 104 Filed 05/11/20 Page 6 of 7

 1   DATED: Apr. 30, 2020               VAN NESS FELDMAN LLP

 2
                                        By: /s/ Jenna R. Mandell-Rice (authorized 4/30/30)
 3                                                     JENNA R. MANDELL-RICE
 4                                           Attorneys for Defendant-Intervenor
                                             THE STATE WATER CONTRACTORS
 5

 6   DATED: Apr. 30, 2020               O’LAUGHLIN & PARIS, LLP
 7
                                        By: /s/ Timothy J. Wasiewski (authorized 4/30/20)
 8                                                      TIMOTHY J. WASIEWSKI
 9                                           Attorneys for Defendant-Intervenor OAKDALE
                                             IRRIGATION DISTRICT
10

11   DATED: Apr. 30, 2020               ROBBINS, BROWNING, GODWIN & MARCHINI

12
                                        By: /s/ Kenneth Robbins (authorized 4/30/20)
13                                                         KENNETH ROBBINS
                                             Attorneys for Defendant-Intervenor SOUTH SAN
14                                           JOAQUIN IRRIGATION DISTRICT
15
     DATED: Apr. 29, 2020               KAPLAN KIRSCH & ROCKWELL, LLP
16

17                                      By: /s/ Matthew Adams (authorized 4/29/20)
18                                                       MATTHEW G. ADAMS
                                             Attorneys for Defendants-Intervenors FRIANT
19                                           WATER AUTHORITY and ARVIN-EDISON
                                             STORAGE DISTRICT
20

21   DATED; May 4, 2020                KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
22
                                       By: /s/ Daniel O’Hanlon (authorized 5/4/20)
23                                                DANIEL J. O’HANLON
                                           Attorneys for Defendants-Intervenors
24                                        SAN LUIS & DELTA-MENDOTA WATER
                                          AUTHORITY and WESTLANDS WATER
25
                                          DISTRICT
26
27

28
                                           5              Case No. 1:20-cv-00426-DAD-EPG
       STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
     Case 1:20-cv-00426-DAD-EPG Document 104 Filed 05/11/20 Page 7 of 7

 1                                               ORDER

 2          The Court hereby grants permissive intervention to Contra Costa Water District pursuant

 3   to the terms of the parties’ Stipulation.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     May 10, 2020
                                                     UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                            6              Case No. 1:20-cv-00426-DAD-EPG
        STIPULATION AND ORDER REGARDING INTERVENTION OF CONTRA COSTA WATER DISTRICT
